     9:21-cv-01602-RMG        Date Filed 08/02/21   Entry Number 13      Page 1 of 26




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               BEAUFORT DIVISION

FedNat Insurance Company,            )
                                     )      Civil Action No. 9:21-cv-01602-RMG
        Plaintiff,                   )
                                     )
vs.                                  )
                                     )
Jenifer Gajdalo and Elizabeth Kulka, )
                                     )
        Defendants.                  )
______________________________)            DEFENDANT ELIZABETH KULKA’S
                                     )     ANSWER, COUNTERCLAIMS AND
Elizabeth Kulka,                     )       THIRD-PARTY COMPLAINT
                                     )          [Jury Trial Demanded]
        Third-Party Plaintiff,       )
                                     )
vs.                                  )
                                     )
Belmont Insurance Services, LLC, )
and Kathy Kinard,                    )
                                     )
        Third-Party Defendants.      )
______________________________)

       COMES NOW Elizabeth Kulka, by and through her undersigned counsel, and hereby

files her Answer, Counterclaims, and Third-Party Complaint in the above-captioned action as

follows:

                                     NATURE OF SUIT

       This is a dispute over insurance coverage under a homeowner’s policy following a dog

bite incident involving Elizabeth Kulka’s dog who allegedly bit and injured Jenifer Gajdalo.

Elizabeth Kulka (hereinafter “Kulka”) purchased her homeowner’s insurance and specifically

demanded that her pets be covered under any policy, and this was confirmed by FedNat

Insurance Company (hereinafter “FedNat”) through its agent, Belmont Insurance Services, LLC,




                                             1
     9:21-cv-01602-RMG         Date Filed 08/02/21      Entry Number 13        Page 2 of 26




(hereinafter “Belmont”) and Kathy Kinard (hereinafter “Kinard”), an employee of Belmont

Insurance Services, LLC.

        FedNat Insurance Company instituted this action seeking a declaratory judgment to

extinguish any insurance coverage for the subject event.

                                   FOR A FIRST DEFENSE
                                      (General Denial)

        1.     Paragraphs 1-8 of Plaintiff’s Complaint are admitted.

        2.     Paragraph 9 of Plaintiff’s Complaint is admitted, excluding the assertion that

Kulka’s dog was an Akita or an Akita mix, which is unknown, and therefore such assertion is

denied, and strict proof is demanded thereof.

        3.     Paragraphs 10 and 11 of Plaintiff’s Complaint are admitted.

        4.     Paragraph 12 of Plaintiff’s Complaint is a statement of fact to which no response

is required.

        5.     Paragraphs 13 and 14 of Plaintiff’s Complaint are denied, and strict proof is

demanded thereof.

        6.     Paragraph 15 of Plaintiff’s Complaint is admitted.

        7.     Paragraphs 16 and 17 of Plaintiff’s Complaint are denied, and strict proof is

demanded thereof.

                                 FOR A SECOND DEFENSE
                                  (Failure to State a Claim)

        8.     All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

        9.     The allegations set forth in the FedNat’s Complaint fail to state a claim against

Kulka, and therefore the same should be dismissed with costs.




                                                2
     9:21-cv-01602-RMG            Date Filed 08/02/21      Entry Number 13      Page 3 of 26




                                    FOR A THIRD DEFENSE
                                  (Waiver, Estoppel and Laches)

        10.     All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

        11.     Any claims by the FedNat against Kulka are barred in equity by the maxim of

laches, waiver or estoppel in that the Plaintiff has sat upon its rights.

        12.     FedNat’s claims may be barred in whole or in part by virtue of the doctrine of

waiver, estoppel and/or laches.

                                  FOR A FOURTH DEFENSE
                                (Justifiable/Detrimental Reliance)

        13.     All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

        14.     Kulka asserts as an affirmative defense that she acted in good faith and justifiably

relied on representations of FedNat or it’s agent in the procurement of the insurance policy at

issue and the payment of premiums, and therefore she should be entitled to and receive the

benefit of the coverage.

                                     FOR A FIFTH DEFENSE
                                       (Failure to Mitigate)

        15.     All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

        16.     FedNat’s claims against Kulka may be barred in whole or in part by virtue of the

fact that FedNat failed to mitigate its damages, if any they have in fact.




                                                   3
     9:21-cv-01602-RMG          Date Filed 08/02/21      Entry Number 13       Page 4 of 26




                                   FOR A SIXTH DEFENSE
                                        (Compliance)

       17.     All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       18.     Kulka asserts as an affirmative defense that she paid all policy premiums so as to

receive the benefits of the coverages provided thereunder.

       19.     FedNat’s claims may be barred in whole or in part by Kulka’s compliance with

the terms and conditions of the insurance policy at issue.

                                 FOR A SEVENTH DEFENSE
                                   (Statute of Limitations)

       20.     All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       21.     FedNat’s claims against Kulka may be barred by applicable statutes of limitations.

                                FOR AN EIGHTH DEFENSE
                     (Reservation of Rights to Plead Additional Defenses)

       22.     All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       23.     Kulka reserves the right to raise additional defenses during or after the completion

of discovery in this case.

                                 FOR A NINTH DEFENSE
                             AND BY WAY OF COUNTERCLAIM
                                        (Fraud)

       24.     All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       25.     FedNat made representations to Kulka about the insurability of her dog under her

homeowner’s policy.



                                                 4
     9:21-cv-01602-RMG          Date Filed 08/02/21     Entry Number 13        Page 5 of 26




       26.     These representations were false and material.

       27.     FedNat had knowledge that the representations were false.

       28.     FedNat intended that it’s representations be acted upon.

       29.     Kulka was unaware that FedNat’s above-described representations were false, and

she had a right to rely upon them, and she did in fact rely upon them.

       30.     Kulka suffered consequential and proximate injury.

       31.     Kulka is entitled to receive actual and punitive damages as a result of the fraud of

FedNat.

                                FOR A TENTH DEFENSE
                            AND BY WAY OF COUNTERCLAIM
                                     (Conversion)

       32.     All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       33.     FedNat misappropriated funds obtained from Kulka and routinely converted such

funds to its own personal use without Kulka’s knowledge or consent.

       34.     Kulka had an ownership interest in the funds, and the funds were converted by

FedNat for their own use.

       35.     The use of Kulka’s funds without recompense was, and is, without Kulka’s

permission.

       36.     Kulka has incurred damages in the amount of the money converted, together with

legal interest from the date of the conversion.

       37.     The actions of FedNat in converting Kulka’s funds were done recklessly and with

conscious indifference to her rights, and therefore Kulka is entitled to an additional verdict for

punitive damages.




                                                  5
     9:21-cv-01602-RMG         Date Filed 08/02/21       Entry Number 13        Page 6 of 26




                               FOR AN ELEVENTH DEFENSE
                             AND BY WAY OF COUNTERCLAIM
                                    (Breach of Contract)

         38.   All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

         39.   The parties entered into a binding contract to provide insurance coverage for

Kulka.

         40.   FedNat have breached the contract unjustifiably.

         41.   Kulka has suffered damages as a direct and proximate result of the breach.

         42.   Kulka is entitled to a judgment to compensate her for the loss incurred as a result

of the breach, as well as for special and consequential damages that flow as a natural

consequence of the breach.

                               FOR A TWELFTH DEFENSE
                           AND BY WAY OF COUNTERCLAIM
                   (Breach of Contract Accompanied by a Fraudulent Act)

         43.   All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

         44.   FedNat acted with fraudulent intent relating to their breach of contract.

         45.   FedNat committed fraudulent acts or acts characterized by dishonesty and unfair

dealing.

         46.   The fraudulent acts complained of include, but are not limited to, FedNat’s

dishonesty, along with other acts and omissions.

         47.   Kulka suffered damages as a result of the breach of contract accompanied by a

fraudulent act, and she seeks, and is entitled to, a judgment for the loss incurred and damages

suffered or, in the alternative, a judgment for specific performance, as well as punitive damages.




                                                 6
     9:21-cv-01602-RMG           Date Filed 08/02/21         Entry Number 13     Page 7 of 26




                              FOR A THIRTEENTH DEFENSE
                             AND BY WAY OF COUNTERCLAIM
                                      (Negligence)

        48.      All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

        49.      FedNat owed a duty of due care and other duties.

        50.      FedNat breached the duties owed to Kulka and were therefore negligent, grossly

negligent, willful, wanton, needless, and careless.

        51.      Kulka has sustained damages and losses as a direct and proximate result of

FedNat’s acts and omissions as aforesaid.

        52.      As a result, Kulka is informed and believes that she is entitled to a judgment

against FedNat for actual, consequential and punitive damages in an amount to be determined by

the trier of fact.

        53.      The injuries and damages sustained by Kulka were due to and caused by and were

the direct and proximate result of the negligent, grossly negligent, careless, reckless, willful and

wanton acts, omissions and conduct of FedNat in one or more of the following particulars:

                 (a)    In failing to properly advise her;

                 (b)    In failing to properly supervise Kathy Kinard;

                 (c)    In the hiring of Kathy Kinard;

                 (d)    In the retention of Kathy Kinard;

                 (e)    In failing to adequately protect Kulka’s monies;

                 (f)    In conducting business in utter disregard for the well-being of it’s
                        clients/customers;

                 (g)    In failing to exercise the degree of care existing then and there; and




                                                  7
     9:21-cv-01602-RMG          Date Filed 08/02/21      Entry Number 13       Page 8 of 26




               (h)      In failing to act in a careful and prudent manner as any reasonable person
                        would have acted in the same or similar circumstances,

all of which combined were the direct and proximate cause of Kulka’s injuries and damages

complained of herein.

                              FOR A FOURTEENTH DEFENSE
                             AND BY WAY OF COUNTERCLAIM
                                (Negligent Misrepresentation)

       54.     All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       55.     FedNat made false representations to Kulka regarding the existence of cover for

any potential dog bite allegations.

       56.     FedNat had a pecuniary interest in making these false representations.

       57.     FedNat owed a duty of care to tell the truth to Kulka.

       58.     FedNat breached that duty.

       59.     Kulka justifiably relied on the representations of FedNat.

       60.     Kulka suffered a pecuniary loss as a direct and proximate result of her reliance on

FedNat’s representations.

       61.     Kulka is entitled to a judgment in an amount to compensate her for her damages

as a direct result of FedNat’s negligent misrepresentations.

                               FOR A FIFTEENTH DEFENSE
                            AND BY WAY OF COUNTERCLAIM
                          (South Carolina Unfair Trade Practices Act)
       62.     All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       63.     FedNat’s conduct as described above constitutes unfair or deceptive acts or

practices in the conduct of trade or commerce.



                                                 8
     9:21-cv-01602-RMG         Date Filed 08/02/21      Entry Number 13        Page 9 of 26




       64.     FedNat’s conduct affects the public interest inasmuch as it is capable of repetition

and have, upon information and belief, been repeated in other instances.

       65.     As a direct and proximate result of FedNat’s conduct, Kulka has sustained actual

damages for which FedNat is liable.

       66.     Given the willful and knowing nature of the FedNat’s conduct, Kulka is entitled

to an award against FedNat not only for actual damages, but also treble damages, attorney’s fees,

and costs pursuant to the South Carolina Unfair Trade Practices Act, South Carolina Code Ann.§

39-5-10, et seq.(1976, as amended).

                              FOR A SIXTEENTH DEFENSE
                            AND BY WAY OF COUNTERCLAIM
                                (Breach of Fiduciary Duties)
       67.     All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       68.     At all times relevant to this litigation, FedNat owed Kulka a fiduciary duty.

       69.     FedNat recklessly, intentionally or negligently breached those duties on more than

one occasion, and such breaches were the actual and proximate cause of harm to Kulka.

                            FOR A SEVENTEENTH DEFENSE
                           AND BY WAY OF COUNTERCLAIM
                (Breach of Implied Covenant of Good Faith and Fair Dealing)

       70.     All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       71.     The promises made to Kulka by FedNat are cloaked with the duty of good faith

and fair dealing.

       72.     Kulka’s reliance upon the promises made to her by FedNat was to her detriment,

and, as a result, she suffered damages.




                                                9
    9:21-cv-01602-RMG          Date Filed 08/02/21      Entry Number 13       Page 10 of 26




                               FOR AN EIGHTEENTH DEFENSE
                              AND BY WAY OF COUNTERCLAIM
                                     (Civil Conspiracy)

       73.     All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       74.     FedNat, Belmont and Kinard conspired with one another for the purpose of

financially injuring Kulka.

       75.     This conspiracy resulted in special damages being sustained by Kulka including,

but not limited to, pecuniary losses.

       76.     Kulka is entitled to recover for the loss sustained in an amount equal to her

special damages.

                               FOR A NINETEENTH DEFENSE
                              AND BY WAY OF COUNTERCLAIM
                                        (Outrage)
       77.     All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       78.     The acts and omissions of FedNat intentionally and/or recklessly inflicted severe

emotional distress upon Kulka.

       79.     FedNat’s conduct was so extreme and outrageous that it exceeded all possible

balance of decency and was furthermore atrocious, and utterly intolerable in a civilized

community.

       80.     Kulka has suffered emotional distress so extreme that no reasonable person could

be expected to endure it, and now seeks redress for the tort of outrage.




                                                10
    9:21-cv-01602-RMG           Date Filed 08/02/21      Entry Number 13         Page 11 of 26




                               FOR A TWENTIETH DEFENSE
                             AND BY WAY OF COUNTERCLAIM
                                 (Money Had and Received)

       81.     All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       82.     FedNat holds money.

       83.     That money is owed to, or belongs to, Kulka.

       84.     FedNat should, in equity and good conscience, pay the money to Kulka.

       85.     Kulka is entitled to a return of the money at issue, plus interest.

                              FOR A TWENTY-FIRST DEFENSE
                             AND BY WAY OF COUNTERCLAIM
                                    (Unjust Enrichment)

       86.     All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       87.     At all times relevant to this litigation, FedNat owed a legal duty to Kulka to not

unfairly or unduly take advantage of her or commit wrongful acts in order to unjustly enrich

itself at Kulka’s expense.

       88.     FedNat unjustly enriched itself by wrongfully converting, taking, utilizing or

managing the monies and financial interests of Kulka.

       89.     These acts and omissions leading to FedNat’s unjust enrichment were the actual

and proximate cause of harm to Kulka.

       90.     Accordingly, FedNat is liable in damages to Kulka in an amount to be proven at

trial arising out of unjust enrichment.




                                                 11
    9:21-cv-01602-RMG          Date Filed 08/02/21       Entry Number 13        Page 12 of 26




                            FOR A TWENTY-SECOND DEFENSE
                            AND BY WAY OF COUNTERCLAIM
                                      (Bad Faith)

         91.    All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

         92.    FedNat’s acts and omissions as described above were violations of the covenant

of good faith and fair dealing implicit in the policy and FedNat’s duty to act in good faith toward

Kulka.

         93.    FedNat’s conduct as described herein was negligent, reckless, willful, wanton,

intentional, without justification, and in violation of the policy and applicable statues and laws.

         94.    As a direct and proximate result of the conduct by FedNat as described above,

Kulka has sustained actual damages for which FedNat should be liable.

         95.    Due to the nature of their conduct, FedNat should be liable for actual and punitive

damages in an amount to be determined by the trier of fact.

                            FOR A TWENTY-THIRD DEFENSE
                            AND BY WAY OF COUNTERCLAIM
                                (Improper Claims Practices)

         96.    All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

         97.    FedNat had certain duties and obligations pursuant to and as provided in South

Carolina Code Annotated §38-59-20, as amended, whereby FedNat must act in accordance with

these duties and obligations in the handling of insurance claims, including the type of claim at

issue in this action.




                                                 12
        9:21-cv-01602-RMG        Date Filed 08/02/21      Entry Number 13       Page 13 of 26




          98.    FedNat has breached, failed to adhere to and/or conducted itself in such a manner

so as to be in violation of the terms and practices outlined in §38-59-20 and are therefore

conducting itself in a manner which constitutes improper claims practices.

          99.    FedNat has acted in such a manner or failed to act in such a manner so as to

violate §38-59-20, in that it has committed without just cause and performed with sufficient

frequency such actions so as to constitute and indicate a general business practice all in the

following particulars:

                 (a)    In not attempting in good faith to effect a prompt, fair, and equitable
          settlement of Kulka’s and similarly situated individuals' claims when submitted to
          FedNat where the claim clearly falls within the coverage of the policy;

                  (b)     In compelling claimants such as Kulka and others similarly situated to
          institute lawsuits, such as this action, to recover amounts reasonably due to Kulka by
          virtue of FedNat's willful and wrongful refusal to reasonably provide coverage where the
          claim clearly falls within the coverage of the policy;

                  (c)    In engaging in claims practices with a reckless disregard for the rights and
          entitlements of others, and especially the rights and entitlements of Kulka; and

                 (d)     In failing to exercise that degree of care and good faith that a reasonable
          and prudent insurer would have exercised under the same or similar conditions.

          100.   As a direct and proximate result of the foregoing actions and omissions of

FedNat, Kulka has suffered in the past, and will, upon information and belief, continue to suffer

in the future actual damage, consequential and punitive damages to be determined by a trier of

fact.

          101.   By reason of the foregoing, Kulka is entitled to a judgment against FedNat for

actual, treble and punitive damages in an amount to be determined by a trier of fact, plus

reasonable attorney's fees.




                                                  13
    9:21-cv-01602-RMG          Date Filed 08/02/21     Entry Number 13        Page 14 of 26




                                THIRD PARTY COMPLAINT

                          PARTIES, VENUE AND JURISDICTION

       102.    All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       103.    Third Party Plaintiff Elizabeth Kulka (hereinafter “Kulka”) is a citizen and

resident of the Hilton Head Island, County of Beaufort, State of South Carolina.

       104.    Upon information and belief, Third Party Defendant Belmont Insurance Services,

LLC (hereinafter “Belmont”) is a domestic limited liability company, organized and existing

under the laws of the State of South Carolina, operating and doing substantial business in

Beaufort County, South Carolina, with its principal place of business located at 1 Westbury

Parkway, Suite 101, Bluffton, South Carolina.

       105.    Upon information and belief, Third Party Defendant Kathy Kinard (hereinafter

“Kinard”) was Kulka’s insurance agent and financial fudiciary at all times described, alleged or

referenced in the Complaint. Kinard was an authorized representative of FedNat and Belmont,

assigned as an agent to service the account and insurance needs of Kulka. Kinard was licensed

to deal in the financial/insurance products of FedNat at all times alleged herein. Kinard was an

agent of FedNat and Belmont.

       106.    Belmont and FedNat are liable for all actions of Kinard because, as a broker

dealer, Belmont and FedNat had a duty to supervise registered representatives. At all times and

instances alleged herein, Kinard was a representative of FedNat and Belmont. FedNat and

Belmont had a duty to supervise Kinard’s activities with respect to its insurance products.

       107.    Venue and jurisdiction are proper in this Honorable Court.




                                                14
    9:21-cv-01602-RMG          Date Filed 08/02/21       Entry Number 13      Page 15 of 26




                                  FACTUAL ALLEGATIONS

       108.    All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       109.    Elizabeth Kulka formerly lived out of state, and she purchased a home in South

Carolina.

       110.    As part of obtaining her new residence, she sought out homeowner’s insurance.

Specifically, Kulka needed coverage for her dog named “Tahoe.” Tahoe was a mixed breed

animal of unknown origins.

       111.    Kulka was repeatedly advised, both verbally and in writing, that she had

$300,000.00 in primary limits for dog attacks and, further, that her umbrella policy would cover

any additional monetary damages for a dog attack (See Exhibit “A”).

       112.    Sometime thereafter, Jenifer Gajdalo was allegedly attacked by Tahoe.

       113.    Jenifer Gajdalo instituted an action in the Beaufort County Court of Common

Pleas for injuries sustained during the dog bite incident.

       114.    Kulka reported the incident to her agent and carrier.

       115.    FedNat is currently defending the underlying State Court action under a

Reservation of Rights.

       116.    Subsequently, FedNat filed this declaratory judgment action to deny, extinguish

or limit its exposure in the Gajdalo case.

                              FOR A FIRST CAUSE OF ACTION
                                        (Bad Faith)

       117.    All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.




                                                 15
     9:21-cv-01602-RMG          Date Filed 08/02/21         Entry Number 13     Page 16 of 26




          118.   Belmont and Kinard’s acts and omissions as described above were violations of

the covenant of good faith and fair dealing implicit in the policy and Belmont and Kinard’s duty

to act in good faith toward Kulka.

          119.   Belmont and Kinard's conduct as described herein was negligent, reckless, willful,

wanton, intentional, without justification, and in violation of the policy and applicable statues

and laws.

          120.   As a direct and proximate result of the conduct by Belmont and Kinard as

described above, Kulka has sustained actual damages for which Belmont and Kinard should be

liable.

          121.   Due to the nature of their conduct, Belmont and Kinard should be liable for actual

and punitive damages in an amount to be determined by the trier of fact.

                             FOR A SECOND CAUSE OF ACTION
                                    (Breach of Contract)

          122.   All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

          123.   Belmont and Kinard sold a FedNat homeowner’s policy of insurance to Kulka

which was in effect at the time of the dog bite incident.

          124.   The policy of insurance and its included insuring agreement constituted a contract

between Kulka and FedNat and Belmont for which monetary compensation was paid in further

consideration of providing insurance coverage.

          125.   An event occurred whereby the policy at issue provided coverage in the form of

insurance benefits; however, FedNat and Belmont refused to and continue to refuse to

acknowledge and accept full coverage for the policy of insurance, and therefore, FedNat and

Belmont have breached its agreement and contract with Kulka by wrongfully, willfully, and



                                                  16
    9:21-cv-01602-RMG            Date Filed 08/02/21     Entry Number 13        Page 17 of 26




intentionally failing to honor its contractual obligations under the policy of insurance at issue by

refusing to provide full coverage herein.

       126.      That as a result of the foregoing breach of contract on the part of FedNat and

Belmont, Kulka has been damaged in the amount of benefits due by virtue of the coverage under

the policy, and in the amount of the premiums paid by Kulka for the policy of insurance for

which FedNat and Belmont have refused to provide coverage pursuant to the clear and explicit

terms thereof.

       127.      Kulka is informed and believes, as a result of this breach of contract, she is

entitled to a judgment against FedNat, Belmont and Kinard for actual and consequential damages

in an amount to be determined by a trier of fact herein representing the monies and benefits

rightfully due them pursuant to the terms of the policy herein as well as for an amount of money

representing the amount of the premiums paid by Kulka.

                            FOR A THIRD CAUSE OF ACTION
                    (Breach of Contract Accompanied by a Fraudulent Act)

       128.      All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       129.      FedNat, Belmont and Kinard acted with fraudulent intent relating to their breach

of contract.

       130.      FedNat, Belmont and Kinard committed fraudulent acts or acts characterized by

dishonesty and unfair dealing.

       131.      The fraudulent acts complained of include, but are not limited to, FedNat,

Belmont and Kinard’s dishonesty, along with other acts and omissions.




                                                  17
    9:21-cv-01602-RMG           Date Filed 08/02/21      Entry Number 13      Page 18 of 26




       132.    Kulka suffered damages as a result of the breach of contract accompanied by a

fraudulent act, and she seeks, and is entitled to, a judgment for the loss incurred and damages

suffered or, in the alternative, a judgment for specific performance, as well as punitive damages

                            FOR A FOURTH CAUSE OF ACTION
                                (Improper Claims Practices)

       133.    All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       134.    FedNat, Belmont and Kinard have certain duties and obligations pursuant to and

as provided in South Carolina Code Annotated §38-59-20, as amended, whereby FedNat,

Belmont and Kinard must act in accordance with these duties and obligations in the handling of

insurance claims, including the type of claim at issue in this action.

       135.    FedNat, Belmont and Kinard have breached, failed to adhere to and/or conducted

themselves in such a manner so as to be in violation of the terms and practices outlined in §38-

59-20 and are therefore conducting themselves in a manner which constitutes improper claims

practices.

       136.    FedNat, Belmont and Kinard have acted in such a manner or failed to act in such

a manner so as to violate §38-59-20, in that they have committed without just cause and

performed with sufficient frequency such actions so as to constitute and indicate a general

business practice all in the following particulars:

               (a)   In not attempting in good faith to effect a prompt, fair, and equitable
       settlement of Kulka’s and similarly situated individuals' claims when submitted to
       FedNat, Belmont and Kinard where the claim clearly falls within the coverage of the
       policy;

               (b)    In compelling claimants such as Kulka and others similarly situated to
       institute lawsuits, such as this action, to recover amounts reasonably due to Kulka by
       virtue of FedNat, Belmont and Kinard's willful and wrongful refusal to reasonably
       provide coverage where the claim clearly falls within the coverage of the policy;



                                                 18
    9:21-cv-01602-RMG             Date Filed 08/02/21    Entry Number 13       Page 19 of 26




                (c)    In engaging in claims practices with a reckless disregard for the rights and
        entitlements of others, and especially the rights and entitlements of Kulka; and

               (d)     In failing to exercise that degree of care and good faith that a reasonable
        and prudent insurer would have exercised under the same or similar conditions.

        137.    As a direct and proximate result of the foregoing actions and omissions of

FedNat, Belmont and Kinard, Kulka has suffered in the past, and will, upon information and

belief, continue to suffer in the future actual damage, consequential and punitive damages to be

determined by a trier of fact.

        138.    By reason of the foregoing, Kulka is entitled to a judgment against FedNat,

Belmont and Lexington for actual, treble and punitive damages in an amount to be determined by

a trier of fact, plus reasonable attorney's fees.

                                 FOR A FIFTH CAUSE OF ACTION
                                   (Negligent Misrepresentation)

        139.    All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

        140.    Belmont and Kinard falsely represented to Kulka that she had coverage and was

protected in the event of an occurrence such as a dog bite incident but have failed and refused to

pay the claim and have based this refusal on bogus, fraudulent or non-existent information.

        141.    Belmont and Kinard had a pecuniary interest in making the statements that Kulka

had purchased “full coverage” from FedNat, Belmont and Kinard to include dog bite coverage,

and they received a financial benefit from the insurance purchased by Kulka.

        142.    Belmont and Kinard owed a duty of care to see that truthful information was

communicated to Kulka, and Belmont and Kulka breached that duty of care by failing to exercise

due care regarding actual repair estimates.

        143.    Kulka justifiably relied on Belmont and Kinard’s representations.



                                                    19
    9:21-cv-01602-RMG          Date Filed 08/02/21       Entry Number 13        Page 20 of 26




       144.    As a direct and proximate result of Kulka’s reliance on Belmont and Kinard’s

representations, Kulka suffered a pecuniary loss.

       145.    Kulka is informed and believes that she is entitled to a judgment against Belmont

and Kinard for actual, consequential, and punitive damages as a result of their negligent

misrepresentations.

                             FOR A SIXTH CAUSE OF ACTION
                                       (Negligence)

       146.    All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       147.    Belmont and Kinard entered into a contract with Kulka under which it provided

insurance coverage for damages sustained by third parties who have claims against Kulka, in

exchange for which Kulka made payment of premiums to FedNat, Belmont and Kinard.

       148.    FedNat and Belmont owed a duty to Kulka to exercise due care and to duly,

properly, and timely undertake to pay insurance coverage benefits to Kulka for the losses

sustained.

       149.    FedNat and Belmont breached these duties owed to Kulka, and was therefore

negligent, grossly negligent, willful, wanton, needless, and careless in failing to provide the

insurance coverage which Kulka paid for in a timely and proper manner and deliberately

focusing its investigation on factual issues designed to provide it with a basis to deny or limit

coverage rather than exercising good faith and fair dealing to protect the interests of the insured.

       150.    Kulka has sustained damages and losses as a direct and proximate result of

FedNat, Belmont and Kinard’s acts and omissions as aforesaid.




                                                 20
    9:21-cv-01602-RMG          Date Filed 08/02/21     Entry Number 13        Page 21 of 26




       151.    As a result, Kulka is informed and believes that she is entitled to a judgment

against FedNat, Belmont and Kinard for actual, consequential, and punitive damages in an

amount to be determined by the trier of fact.

                          FOR A SEVENTH CAUSE OF ACTION
                  (Violation of South Carolina Unfair Trade Practices Act)

       152.    All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       153.    FedNat, Belmont and Kinard’s conduct as described above constitutes unfair or

deceptive acts or practices in the conduct of trade or commerce.

       154.    FedNat, Belmont and Kinard’s conduct affects the public interest inasmuch as it is

capable of repetition and have, upon information and belief, been repeated in other instances.

       155.    As a direct and proximate result of FedNat, Belmont and Kinard’s conduct, Kulka

has sustained actual damages, for which FedNat, Belmont and Kinard are liable.

       156.    Given the willful and knowing nature of FedNat, Belmont and Kinard’s conduct,

Kulka is entitled to an award against FedNat, Belmont and Kinard not only of actual damages,

but also treble damages, attorney's fees, and costs pursuant to the South Carolina Unfair Trade

Practices Act, South Carolina Code Ann. §39-5-10, et seq. (1976, as amended).

                           FOR AN EIGHTH CAUSE OF ACTION
                                       (Fraud)

       157.    All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       158.    Belmont and Kinard misrepresented to Kulka that they would provide coverage

for losses sustained as a result of dog bite incidents, whereas Belmont and Kinard did not have




                                                21
    9:21-cv-01602-RMG               Date Filed 08/02/21    Entry Number 13       Page 22 of 26




the intent, at the time the representations were made, to provide the promised coverage and

intentionally told Kulka falsehoods about the methodology of computing their losses.

        159.    Belmont and Kinard’s representations were false, material, and made with the

knowledge that Kulka would have no other way of knowing this fact, and with intent or reckless

disregard of their falsity.

        160.    Belmont       and    Kinard   intended    that   Kulka   would   rely   upon   these

misrepresentations and act upon same.

        161.    Kulka was ignorant of the falsity of Belmont and Kinard's misrepresentations, had

the right to rely upon the matters stated by Belmont and Kinard, and, in fact, did rely upon the

truth of these representations.

        162.    As a direct and proximate result of the foregoing, Kulka has suffered injury and

damage in the form of and in the amount of the benefits due to them under the Policy.

        163.    By virtue of these said acts on the part of Belmont and Kinard, Kulka is informed

and believes that she is entitled to a judgment against Belmont and Kinard in the amount of

actual, consequential and punitive damages to be determined by a trier of fact.

                               FOR A NINTH CAUSE OF ACTION
                                        (Conversion)

        164.    All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

        165.    FedNat, Belmont and Kinard misappropriated funds obtained from Kulka and

routinely converted such funds to its own personal use without Kulka’s knowledge or consent.

        166.    Kulka had an ownership interest in the funds, and the funds were converted by

FedNat, Belmont and Kinard for their own use.




                                                  22
    9:21-cv-01602-RMG            Date Filed 08/02/21      Entry Number 13        Page 23 of 26




       167.       The use of Kulka’s funds without recompense was, and is, without Kulka’s

permission.

       168.       Kulka has incurred damages in the amount of the money converted, together with

legal interest from the date of the conversion.

       169.       The actions of FedNat, Belmont and Kinard in converting Kulka’s funds were

done recklessly and with conscious indifference to her rights, and therefore Kulka is entitled to

an additional verdict for punitive damages.

                               FOR A TENTH CAUSE OF ACTION
                                  (Breach of Fiduciary Duties)

       170.       All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       171.       At all times relevant to this litigation, FedNat, Belmont and Kinard owed Kulka a

fiduciary duty.

       172.       FedNat, Belmont and Kinard recklessly, intentionally or negligently breached

those duties on more than one occasion, and such breaches were the actual and proximate cause

of harm to Kulka.

                          FOR AN ELEVENTH CAUSE OF ACTION
                  (Breach of Implied Covenant of Good Faith and Fair Dealing)

       173.       All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       174.       The promises made to Kulka by FedNat, Belmont and Kinard are cloaked with the

duty of good faith and fair dealing.

       175.       Kulka’s reliance upon the promises made to her by FedNat, Belmont and Kinard

was to her detriment, and, as a result, she suffered damages.




                                                   23
    9:21-cv-01602-RMG          Date Filed 08/02/21      Entry Number 13       Page 24 of 26




                            FOR A TWELFTH CAUSE OF ACTION
                                    (Civil Conspiracy)

       176.    All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       177.    FedNat, Belmont and Kinard conspired with one another for the purpose of

financially injuring Kulka.

       178.    This conspiracy resulted in special damages being sustained by Kulka including,

but not limited to, pecuniary losses.

       179.    Kulka is entitled to recover for the loss sustained in an amount equal to her

special damages.

                         FOR A THIRTEENTH CAUSE OF ACTION
                                      (Outrage)
       180.    All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       181.    The acts and omissions of FedNat, Belmont and Kinard intentionally and/or

recklessly inflicted severe emotional distress upon Kulka.

       182.    FedNat, Belmont and Kinard’s conduct was so extreme and outrageous that it

exceeded all possible balance of decency and was furthermore atrocious, and utterly intolerable

in a civilized community.

       183.    Kulka has suffered emotional distress so extreme that no reasonable person could

be expected to endure it, and now seeks redress for the tort of outrage

                        FOR A FOURTEENTH CAUSE OF ACTION
                               (Money Had and Received)

       184.    All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.



                                                24
    9:21-cv-01602-RMG          Date Filed 08/02/21       Entry Number 13         Page 25 of 26




       185.    FedNat, Belmont and Kinard holds money.

       186.    That money is owed to, or belongs to, Kulka.

       187.    FedNat, Belmont and Kinard should, in equity and good conscience, pay the

money to Kulka.

       188.    Kulka is entitled to a return of the money at issue, plus interest.

                          FOR A FIFTEENTH CAUSE OF ACTION
                                   (Unjust Enrichment)

       189.    All preceding allegations are herewith re-alleged and restated as if repeated herein

verbatim.

       190.    At all times relevant to this litigation, FedNat, Belmont and Kinard owed a legal

duty to Kulka to not unfairly or unduly take advantage of her or commit wrongful acts in order to

unjustly enrich themselves at the Kulka’s expense.

       191.    FedNat, Belmont and Kinard unjustly enriched themselves by wrongfully

converting, taking, utilizing or managing the monies and financial interests of Kulka.

       192.    These acts and omissions leading to FedNat, Belmont and Kinard’s unjust

enrichment were the actual and proximate cause of harm to Kulka.

       193.    Accordingly, FedNat, Belmont and Kinard are liable in damages to Kulka in an

amount to be proven at trial arising out of unjust enrichment.

       WHEREFORE, having fully answered Plaintiff FedNat Insurance Company’s

Complaint, asserting counterclaims against FedNat Insurance Company, and complaining against

the Third-Party Defendants Belmont Insurance Services, LLC and Kathy Kinard, Elizabeth

Kulka prays of this Honorable Court the following:

       (a)     Dismiss FedNat Insurance Company’s Complaint and for all costs in defending
               same;




                                                 25
    9:21-cv-01602-RMG         Date Filed 08/02/21     Entry Number 13     Page 26 of 26




       (b)    Judgment against FedNat Insurance Company on the Counterclaims;

       (c)    Judgment against the Third-Party Defendants for actual, consequential, and
              punitive damages, treble damages, and attorney’s fees and costs in an amount to
              be determined by a trier of fact for all causes of action as allowed by law and
              statute;

       (d)    For a trial by a jury; and

       (e)    For such other and further relief as this Honorable Court deems appropriate and
              proper.

                                                    AKINS LAW FIRM, LLC

                                           By:      /s/ Dale Akins_____________________
                                                    Fed. ID No. 05641
                                                    Post Office Box 1547
                                                    Bluffton, South Carolina 29910
                                                    Telephone:     (843)757-7574
                                                    Facsimile:     (843)757-7601
                                                    Email:         dakins@hargray.com
                                                    Attorney for Defendant and
                                                    Third-Party Plaintiff Elizabeth Kulka

Bluffton, South Carolina
August 2, 2021




                                             26
